PARKER, J.
In connection with'the charge of felonious breaking and entering, the court instructed the jury as follows:
“Now, gentlemen of the jury, the Court instructs you in regard to breaking and entering that the least force necessary to effectuate an entrance into a store or building is sufficient to constitute a breaking. And if a person follows through that entrance into a building, then such act would constitute breaking and entering.”
At no point in the court’s charge was the jury instructed that for the defendant to be found guilty of the felony of breaking and entering, the jury must find that the breaking or entering had been done “with intent to commit a felony or other infamous crime.”
“G.S. 14-54, as amended, defines a felony and defines a misdemeanor. The unlawful breaking or entering of a building described in this statute is an essential element of both offenses. The distinction rests solely on whether the unlawful breaking or entering is done ‘with intent to commit a felony or other infamous crime therein.’ ” State v. Jones, 264 N.C. 134, 141 S.E. 2d 27.
In the case presently before us, the defendant was being tried on a bill of indictment charging him with the felony defined in G.S. 14-54. For conviction of this offense the State must satisfy the jury from the evidence beyond a reasonable doubt that a building described in the statute was broken into or entered “with intent to commit a felony or other infamous crime therein.” Felonious intent is an .essential element of the crime for which defendant was being tried, and failure of'the court to so instruct the jury was prejudicial error. State v. Friddle, 223 N.C. 258, 25 S.E. 2d 751.
We have not passed upon defendant’s other assignments of error, since in any event there must .be a new trial and the same questions will probably not reoccur. We note that the jury rendered but a single verdict, so that defendant will necessarily be entitled to a new trial on both offenses with which he has been charged. .
New trial.
Mallard, C.J., and Brooic, J., concur.